Title: To Thomas Jefferson from Thomas Magruder, 26 November 1821
From: Magruder, Thomas
To: Jefferson, Thomas

Oak Spring, Caroline County near Ville-borough
26. nov. 21I am well aware, Sir, of the Apology a Stranger Should make for intruding upon your time for a moment; and I offer the Subject of this Communication as that Apology. It is Simply to enquire of you, the fountain head, as we all Conceive in this lower Country, when, in your Opinion, the university now erecting under your auspices, will go into Operation with any degree of Certainty—the probable price which each Scholar will Cost for board tuition &c and to get the favor of you to point out the various Courses of instruction Contemplated to be given.I have been always Opposed to Sending my children beyond the limits of their native State; and as I confess I do not like the establishment at Williamsburg, I Know not where I could turn my mind with better hopes for their Successfull improvement than to the institution I have alluded to.My Boys, John & William, 13 & 15 years of age have been for Some time at the Rappahannock Academy—latterly with an Irish Gentleman, Mr Twomy, a private tutor in the family of Mr Kensey Beverly.—In April next Mr Beverly will remove to the western Country & Mr Twomy will accompany him, and my Boys are therefore to be provided for. They are in a Class, reading virgil & Horace, and the eldest, John, is learning Greek. As they cannot lose a moment of time very precious I think, at their periods of life, I must beg the favor of you to let me hear from you, if you will oblige me So far, as Soon as Convenient; and I must again offer the only Apology I have to make for thus troubling you, namely, an anxious wish to give to my Children the very best education I can which their native state will afford.Any Communication you may be pleased to make to me, as Soon as may Suit your Conveniency, will be most thankfully received bySir, Your most respectfull obedt ServantThomas MagruderP.S.I could have written to Col Lindsay—Mr Wm Gordon, Mr James Miller & Several other intimate friends on the Same Subjects; but I thought it better to venture a Simple Communication to yrself, as I know very well they would all, either directly, or indirectly turn me  over to you at last.I have another boy, Allan B. Magruder nearly eleven who must be disposed of by 1st Jany Coming. He has been at a Common Country School & Knows very little, but is Smart enough. All these boys are  to be educated at the expense of a very affectionate brother of mine namely, Dennis F. Magruder of Baltimore who is rich & what is better, willing, to expend his money in that way.—Can he be provided for immediately, or Soon, if he Commences his grammatical Studys as I wish him to do without loss of time?